Pratt, J.
The expressman testified "that he placed the trunk alongside the baggage crate where defendant’s agent could see the trunk; that he told the agent the trunk was there, to which he answered “ all right,” and directed two men to take charge of it. The trunk was distinctly marked.
The judge at circuit charged the jury, that if they credited this witness the defendants became responsible for the safe delivery of the property.
We think this was correct. It is not easy to see what further act could be required of the plaintiff in order to make the delivery complete. Ho further act of his could put the property more fully within defendant’s control.
Believing the witness, the verdict rendered was the proper one.
Upon the question of plaintiff’s title to the property the charge was very favorable to defendant. It is not necessary in all cases to sustain a recovery, that the plaintiff should possess an absolute title against the world. It is often enough if the plaintiff’s title or right of possession is superior to that of defendant.
A carrier may maintain an action against any person who wrongfully removes goods from his custody. He will recover the whole value, and the recovery inures to the benefit of the owner.
We are satisfied it bars an action in his behalf. It is not necessary to multiply illustrations. It is enough to say that in this case the proof was abundant to justify the verdict.

Judgment affirmed with costs.